

EXHIBIT 10.23


EXECUTION COPY
 

--------------------------------------------------------------------------------

 
FEDERAL AGRICULTURAL
MORTGAGE CORPORATION
 
CFC ADVANTAGE, LLC
 
NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE CORPORATION
 

--------------------------------------------------------------------------------

 
REGISTRATION RIGHTS AGREEMENT SERIES 2007-1
 

--------------------------------------------------------------------------------

 
Dated as of February 15, 2007
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
ARTICLE I
DEFINITIONS
     
Section 1.01.
Definitions.
1
 
ARTICLE II
REGISTRATION AND SALE
     
Section 2.01.
Registration Request.
1
Section 2.02.
Registration.
1
Section 2.03.
Expenses.
2
Section 2.04.
Conditions.
2
Section 2.05.
Rating.
3
Section 2.06.
Blackout Periods.
3
 
ARTICLE III
MISCELLANEOUS
     
Section 3.01.
GOVERNING LAW.
3
Section 3.02.
WAIVER OF JURY TRIAL.
3
Section 3.03.
Notices.
3
Section 3.04.
Benefit of Agreement.
3
Section 3.05.
Amendments and Waivers.
4
Section 3.06.
Counterparts.
4
Section 3.07.
Severability.
4

 
i

--------------------------------------------------------------------------------


 
REGISTRATION RIGHTS AGREEMENT, dated as of February 15, 2007 between FEDERAL
AGRICULTURAL MORTGAGE CORPORATION, a federally-chartered instrumentality of the
United States and an institution of the Farm Credit System (“Farmer Mac”), CFC
ADVANTAGE, LLC, a limited liability company existing under the laws of the State
of Delaware (the “Depositor”), and NATIONAL RURAL UTILITIES COOPERATIVE FINANCE
CORPORATION, a cooperative association existing under the laws of the District
of Columbia (“CFC”).
 
RECITALS
 
WHEREAS, the Depositor wishes to cause Series 2007-1 Rural Utilities Trust, a
grantor trust (the “Issuer”) to deliver the Certificates, and Farmer Mac wishes
to purchase such Certificates, all on the terms and subject to the conditions
set forth in the Certificate Purchase Agreement dated as of the date hereof by
and among Farmer Mac, the Depositor and CFC (the “Certificate Purchase
Agreement”); and
 
WHEREAS, Farmer Mac wishes to have the right to resell the Class A Certificates
from time to time, including in a public offering registered under the
Securities Act of 1933 (the “Act”);
 
NOW, THEREFORE, Farmer Mac, the Depositor and CFC agree as follows:
 
ARTICLE I
Definitions
 
SECTION 1.01.   Definitions.  Capitalized terms used herein and not defined
herein shall have the meanings given to those terms in the Certificate Purchase
Agreement.
 
ARTICLE II
Registration and Sale
 
SECTION 2.01.   Registration Request.  Under the conditions described herein,
Farmer Mac may request the Depositor (such request, a “Registration Request”) to
effect the registration under the Act of the issuance of Exchange Certificates
(as defined below) in an amount set forth in the Registration Request and to
deliver such Exchange Certificates to Farmer Mac in exchange for an equal amount
of the Certificates (the “Sale Certificates”), and the sale by Farmer Mac of the
Exchange Certificates.
 
SECTION 2.02.   Registration.
 
(a)           Upon receipt of a Registration Request, the Depositor shall be
obligated to file a registration statement under the Act for the registration
(the “Registration”) of such principal amount of Exchange Certificates (as
defined below) as set forth in the Registration Request, registering the
exchange by the Depositor with Farmer Mac of the Exchange Certificates for the
Sale Certificates and the sale of the Exchange Certificates by Farmer Mac.  The
Depositor shall use its reasonable best efforts to cause such registration
statement to become effective within 180 days of receipt of the Registration
Request.
 

--------------------------------------------------------------------------------


 
(b)           As used herein, “Exchange Certificates” shall mean the
Certificates delivered by the Issuer under the Master Agreement and the Issue
Supplement having terms identical to the Sale Certificates except that they will
be without the transfer restrictions set forth in Section 3.03(c) of the Master
Agreement (other than the transfer restrictions set forth in the last paragraph
of Section 3.03 of the Master Agreement), will be payable to the registered
holder, available in denominations of $1,000 and integral multiples thereof and,
to the extent the Master Agreement and Issue Supplement are required to be
qualified under the Trust Indenture Act, will contain any terms required in
order for the Master Agreement as supplemented by the Issue Supplement to be so
qualified.
 
(c)           Periods of Effectiveness.  The Depositor agrees to keep the
Registration Statement effective, and to update as necessary (including by
incorporation by reference) any prospectus included in the Registration
Statement, until the later of the completion of the distribution of the Exchange
Certificates and 45 days after the Registration Statement has become
effective.  The 45-day period provided in the preceding sentence, and the
180-day period provided in Section 2.02(a), shall be suspended during any
Blackout Period as defined in Section 2.06 hereof.
 
SECTION 2.03.   Expenses.  Farmer Mac shall be responsible for the following
expenses in connection with the Registration:  the SEC filing fee for the
Registration Statement; the fees and expenses of its counsel, if any; the costs
of having the Exchange Certificates rated; the underwriting commissions and
discounts of its underwriters for the sale of the Exchange Certificates, if any;
the reasonable fees and expenses of the Depositor’s and CFC’s counsel, if any;
the reasonable fees and expenses of the Depositor’s and CFC’s auditors, if any;
and the printing costs of the prospectus, if any.
 
SECTION 2.04.   Conditions.  The right of Farmer Mac to make a Registration
Request shall be subject to the following conditions:
 
(a)           Farmer Mac can issue no more than one Registration Request with
respect to the Certificates;
 
(b)           Farmer Mac shall provide all information (such as the plan of
distribution) reasonably required by the Depositor to be included in the
registration statement that relates to Farmer Mac’s sale of the Exchange
Certificates;
 
(c)           If the sale of the Exchange Certificates by Farmer Mac is proposed
to be by underwriters, then the firm or firms acting as underwriters for the
offering will be subject to reasonable approval by CFC; and
 
(d)           The Issuer is not required to be registered under the Investment
Company Act of 1940, as amended (the “Investment Company Act”) as a result of
the issuance of the Registration Request or the sale by Farmer Mac of Exchange
Certificates pursuant to a Registration Statement.
 
2

--------------------------------------------------------------------------------


 
SECTION 2.05.   Rating.  If, in connection with the Registration Request and the
sale of the Exchange Certificates by Farmer Mac, Farmer Mac requests that some
or all of the Exchange Certificates be rated by one or more rating agencies,
then, to the extent, if any, that such rating by any rating agency is
conditioned upon the furnishing of documents or information or the taking of
reasonable actions by the Depositor or CFC, each shall furnish such documents or
information and take such reasonable actions; provided, that, without limiting
the generality of the foregoing, for purposes of this Section 2.05, “reasonable
action” shall not include any change in the structure of the transactions
contemplated by the Certificate Documents, any material change in the servicing
obligations of the Master Servicer or any requirement to obtain credit
enhancement in respect of the Exchange Certificates.
 
SECTION 2.06.   Blackout Periods.  The Depositor shall have no obligation to
cause the Registration Statement to become or to remain effective, and Farmer
Mac agrees that it will not sell any Exchange Certificates, during any period or
periods (which may not exceed 45 continuous days or 90 days in any calendar
year) during which CFC has reasonably determined that it is not appropriate for
Rural Utilities MBS Program Certificates to be sold pursuant to a Registration
Statement; provided that CFC shall not during any such period be selling for its
own account any debt securities registered under the Act (each such period, a
“Blackout Period”).
 
ARTICLE III
Miscellaneous
 
SECTION 3.01.   GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE UNITED STATES OF
AMERICA, TO THE EXTENT APPLICABLE.
 
SECTION 3.02.   WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 3.02.
 
SECTION 3.03.   Notices.  All notices and other communications hereunder to be
made to any party shall be in writing and shall be addressed as specified in
Schedule I attached hereto as appropriate.  The address, telephone number or
facsimile number for any party may be changed at any time and from time to time
upon written notice given by such changing party to the other parties hereto.  A
properly addressed notice or other communication shall be deemed to have been
delivered at the time it is sent by facsimile (fax) transmission to the party or
parties to which it is given.
 
SECTION 3.04.   Benefit of Agreement.  This Agreement shall become effective
when it shall have been executed by Farmer Mac, the Depositor and CFC, and
thereafter shall be binding upon and inure to the respective benefit of the
parties and their permitted successors and assigns.
 
3

--------------------------------------------------------------------------------


 
SECTION 3.05.   Amendments and Waivers.
 
(a)           No provision of this Agreement may be amended or modified except
pursuant to an agreement in writing entered into by Farmer Mac, the Depositor
and CFC.  No provision of this Agreement may be waived except in writing by the
party or parties receiving the benefit of and under such provision.
 
(b)           No failure or delay of Farmer Mac, the Depositor or CFC in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  No waiver of any provision of this Agreement or consent to any
departure by Farmer Mac, the Depositor or CFC therefrom shall in any event be
effective unless the same shall be authorized as provided in paragraph (a) of
this Section 3.05, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given.  No notice or demand
on Farmer Mac, the Depositor or CFC in any case shall entitle such party to any
other or further notice or demand in similar or other circumstances.
 
SECTION 3.06.   Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be an original, but all of which together
shall constitute one and the same instrument.
 
SECTION 3.07.   Severability.  If any term or provision of this Agreement or any
Certificate Document or the application thereof to any circumstance shall in any
jurisdiction and to any extent, be invalid or unenforceable, such term or such
provision shall be ineffective as to such jurisdiction to the extent of such
invalidity or enforceability without invalidating or rendering unenforceable any
remaining terms or provisions of such Certificate Document or the application of
such term or provision to circumstances other than those as to which it is held
invalid or unenforceable.
 
4

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed, all as of the day and year first above written.
 

 
FEDERAL AGRICULTURAL
MORTGAGE CORPORATION
     
By
     
             
   
Name:
   
Title:
     
CFC ADVANTAGE, LLC
     
By
     
             
   
Name:
   
Title:
     
NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE CORPORATION
     
By
     
             
   
Name:
   
Title:

 
[Signature Page to Series 2007-1 Registration Rights Agreement]
 

--------------------------------------------------------------------------------


 
SCHEDULE I
 
Addresses for Notices
 
The addresses referred to in Section 3.03 hereof, for purposes of delivering
communications and notices, are as follows:
 
If to Farmer Mac:
     
Federal Agricultural Mortgage Corporation
1133 21st Street, N.W., Suite 600
Washington, DC 20036
Fax: 202-872-7713
Attention of: Nancy E. Corsiglia, Chief Financial Officer
     
With a copy to:
     
Federal Agricultural Mortgage Corporation
1133 21st Street, N.W., Suite 600
Washington, DC 20036
Fax: 202-872-7713
Attention of:  Jerome G. Oslick, Vice President - General Counsel
   
If to CFC:
     
National Rural Utilities Cooperative Finance Corporation
2201 Cooperative Way
Herndon, VA 20171-3025
Telephone:  703-709-6718
Fax:  703-709-6819
Attention of:  Steven L. Lilly, Chief Financial Officer
     
With a copy to:
     
National Rural Utilities Cooperative Finance Corporation
2201 Cooperative Way
Herndon, VA 20171-3025
Telephone:  703-709-6712
Fax:  703-709-6811
Attention of: John J. List, Esq., General Counsel
   
If to Depositor:
     
CFC Advantage, LLC
2201 Cooperative Way
Herndon, VA 20171-3025
Telephone:  703-709-6712
Fax:  703-709-6811
Attention of: John J. List

 

--------------------------------------------------------------------------------


 